Citation Nr: 0940057	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1974.  He died in November 2004.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims.  

The Board notes that appellant's claim for burial benefits 
was denied in a February 2005 letter.  Appellant included 
this issue in her April 2005 notice of disagreement (NOD).  
Review of the claims folder reveals that the claim was 
subsequently granted in January 2006.  See VA Form 21-8947.  
As such, that issue is not before the Board for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death 
as Alzheimer's disease.  Lumbosacral spine due to spinal 
stenosis is listed as a significant condition contributing to 
death but not resulting in the underlying cause.  

2.  The Veteran was service connected for degenerative disc 
disease of the lumbosacral spine at the time of his death.  

3.  The grant of service connection for the cause of the 
Veteran's death renders moot the claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  

2.  The appellant's claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
511(a), 1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101, 
20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2009).

A Veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2009).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2009).

The appellant seeks service connection for the cause of the 
Veteran's death, alleging that her husband died from a 
hypoglycemic episode and that his death was the result of 
diabetes mellitus.  She acknowledges that the Veteran was not 
service-connected for diabetes mellitus.  Regarding the 
latter, the appellant asserts that the Veteran contracted 
diabetes mellitus during active service and that he should 
have been service-connected for this condition.  See April 
2005 NOD; October 2006 VA Form 9.  

The certificate of death lists the cause of the Veteran's 
death as Alzheimer's disease.  It also lists other 
significant conditions contributing to death, but not 
resulting in the underlying cause, to include lumbosacral 
spine due to spinal stenosis.  At the time of his death, 
service connection was in effect for degenerative disc 
disease of the lumbosacral spine.  See e g., August 2004 
rating decision.  

The death certificate clearly indicates that the Veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine was a contributory cause of death.  The 
Board acknowledges that the death certificate does not 
specifically note whether the service-connected back 
disability contributed substantially or materially to the 
cause of death, combined to cause death, or aided or lent 
assistance to producing death.  In light of the foregoing, 
however, the Board resolves reasonable doubt in appellant's 
favor and finds that the Veteran's service-connected 
degenerative disc disease of the lumbosacral spine was a 
contributory cause of his death due to Alzheimer's disease.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.  See 38 C.F.R. §§ 3.102, 3.312 
(2009).  

With the Board's grant of service connection for the cause of 
the Veteran's death, the appellant's alternative claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 is rendered moot.  
Accordingly, the appeal as to this claim is dismissed as no 
benefit remains to be awarded and no controversy remains.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim for service connection for the cause of the Veteran's 
death has been granted, and the claim for entitlement to DIC 
under 38 U.S.C.A. § 1318 has been rendered moot, no further 
notification or assistance is necessary, and deciding the 
appeal is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed as moot.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


